Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of Patent No. US10968263B2 (14/414329).
Status of Claims
Claims 10-14 are pending and under examination.
Claim Objections
Claim 10 is objected to because of the following informalities: The second to last line recites “trapped by the immunoglobulin F(ab') or F(ab) fragments via cooperative binding” should change to –trapped by the immunoglobulins, immunoglobulin F(ab') or F(ab) fragments via cooperative binding– because step (c) has recited immunoglobulins, immunoglobulin F(ab') or F(ab) fragments.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 14 recite the interval between affinity substance-binding positions is unclear to what are affinity substance-binding positions because the phrase affinity substance lacks antecedent basis. It is unclear if the affinity substance is directed to immunoglobulins, immunoglobulin F(ab′), or F(ab) fragments or the spacer or something different. For examination, the affinity substance is immunoglobulins, immunoglobulin F(ab′), or F(ab) fragments.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capon et al. (“Flexible antibodies with nonprotein hinges”, Proc. Jap. Acad., Ser. B 87, 2011) in view of Barrio et al. (WO2009/015696A1, published 02/05/2009) and Peluso et al. (Analytical Biochemistry, vol. 312, pp. 113-124, published 2003), as evidenced by Sun et al. (BMC Genomics (2017), vol. 18:279, pp. 1-10).
Capon teaches a significant need for antibodies that can bind targets with greater affinity and further teaches antibody-like molecules having nonprotein hinge regions that are more flexible and extendible and are capable of two-handed binding (abstract). Capon further teaches to join a ligand binding domain (Aβ peptide) to an IgG1 Fc dimer via discrete oxyethylene oligomers of various lengths and two-handed Aβ-Fc fusion proteins were obtained in quantitative yield and shown by surface plasmon resonance to bind an anti-Aβ antibody with a KD at least two orders of magnitude greater than the cognate Aβ peptide (see abstract). Capon teaches fused a 15 amino acid stretch representing the immunodominant epitope of Alzheimer’s Aβ(1-42) fibrils and successfully incorporated nonprotein chains between the Aβ and Fc moieties and our two-handed molecules bind targets with exceptional affinity, opening a promising avenue for the future development of improved antibody-based therapies (see p. 604, right col., para. 1). Capon teaches discrete oxyethylene oligomers of PEG12, PEG24 and PEG36 (see p. 608, right col., para. 2), which would read on a spacer wherein the spacer is 1 to 20 nm. It is noted that the instant application specifically discloses spacer is PEG24 (see Fig. 1 and Table 1). Thus, the PEG24 would read on a spacer of 1 to 20 nm. Capon further teaches the hinges on adjacent heavy chains are separated by no more than 18 Å (angstrom), the Fab arms diverge at a 148o angle (p. 604, left col., para. 1). 
Capon teaches surface plasmon resonance studies where the major reaction product obtained for all four Aβ symmetroadhesins was the two-handed homodimer and such preparations had the ability to bind dimeric targets as two-handed molecules and the analysis was carried out using a monoclonal antibody capable of interacting with both of the Aβ sequences that were incorporated into the two-handed symmetroadhesin homodimers (see p. 611, right col., last para. – p. 612, left col., para. 1). Capon teaches the principal epitope (EFRHD) recognized by a number of monoclonal antibodies that are reactive with human Aβ(1-42) fibrils including 6E10 see p. 612, right col., para. 1). Capon teaches the molecules form two-handed native dimers display high affinity for an anti-Aβ monoclonal antibody and Aβ-PEGx-Fc dimers with a nonprotein hinge have an affinity that is two to five orders of magnitude greater than the cognate peptide and appear to bind better than the Aβ-Fc dimer (p. 615, left col., bottom of para. 2). Capon further teaches antibodies 6E10 using surface plasmon resonance SPR and Fig. 8 shows the results obtained when 6E10 was immobilized on the surface of the SRP chip (see p. 613, left col., para. 1 and Figs. 1 and 7). Capon teaches kinetic results for Mab-6E10 binding measured by surface plasmon resonance with PEG12, PEG24 and PEG36 (see Table 4). Capon teaches the two-handed molecules bind targets with exceptional affinity, opening a promising avenue for the future development of improve antibody (p. 604, right col., para. 1). 
With respect to the interval between affinity substance-binding positions being 1 to 50 angstrom (Å), Capon teaches disulfide bonds connecting the structures of the two-handed fusion protein homodimer. The evidentiary teachings of Sun et al. indicate that disulfide bonds are usually 2.05 angstrom (Å) in length and 3.0 Å is taken as the cutoff for disulfides in the PDB database (see p. 4, right col., middle of para. 2). 
Capon teaches therapeutic antibodies are directed against targets that are multimeric proteins, suggesting they could be improved if both arms could grasp a particular target molecule (see p. 604, left col., para. 3).
Although Capon teaches peptides of amyloid β42 bind to IgGI Fc through discrete PEG24 spacer and 6E10 antibodies were immobilized on the surface of a SPR chip, Capon does not explicitly teach trapping amyloid β42 comprising contacting a sample containing amyloid β42 with spacers directly covalently bound to the solid support and the interval between affinity substance-binding positions is 1 to 50 (Å). 
Barrio teaches immunoassays which allow the detection of polypeptides in samples with a higher sensitivity than assays of the state of the art (see abstract). Barrio teaches Alzheimer’s disease (AD) is a progressive degenerative disease of the central nervous system characterized by progressive and increasing memory loss, followed by loss of control of limbs and bodily functions and eventual death (see pg. 1, lines 12-17). Barrio teaches that Aβ(1-42) associates with Alzheimer’s disease (AD) and suitable candidate as AD biomarker  (see p. 3, lines 25-30). Barrio teaches β amyloid (1-42) test has a lower detection limit of 20 pg/ml, which allows the detection of Aβ42 in CSF (see p. 7, lines 8-12 and lines 18-20). Barrio teaches the capture antibody is immobilized onto a solid support and the plate was coated using the 6E10 mAb capture antibody which recognizes amino acids 1-17 in the amyloid Aβ42 peptide (see p. 21, lines 10-11 and p. 27, lines 1-5). Barrio teaches a solid support (see pg. 19, lines 30-31). Barrio further teaches that the solid support includes polyethylene (see p. 20, middle of paragraph). 
Peluso teaches specifically oriented capture and the intensity of specific signal produced on a feature of an array is related to the amount of analyte that is captured from the biological mixture by the immobilized antibody (abstract). Peluso teaches that surface plasmon resonance revealed a dense monolayer of Fab’ fragments that are on average 90% active when specifically oriented (abstract). Peluso further teaches that specific orientation of capture agents consistently increases the analyte-binding capacity of the surfaces, with up to 10-fold improvements over surfaces with randomly oriented capture agents (abstract; and Fig. 1). Peluso teaches polyethylene glycol system (see p. 116, left col., Microarray assays – p. 117, right col., para. 1; and Fig. 1, SA is streptavidin). Peluso teaches immunoassays require one of the antibodies to be immobilized onto a surface proteins can be covalently coupled to chemically activated surfaces through the reaction of lysine side chains (see p. 113, right col., bottom of last para.). 
It would have been obvious at the time the invention was made for a person of ordinary skill in the art to have modified the two-handed molecules having nonprotein hinge region with 6E10 monoclonal antibodies because Capon teaches that the two-handed molecules bind targets with exceptional affinity due to the flexibility and extendibility of the molecules (see Fig. 7) and amyloid β42 are reactive with 6E10 antibodies. Furthermore, it would have been obvious to have modified the two-handed molecules of Capon with 6E10 monoclonal antibody of Barrio in detecting Alzheimer’s disease because Barrio teaches amyloid Aβ42 is a suitable biomarker to detect Alzheimer and further teaches that the immobilized 6E10 monoclonal antibodies on solid support recognize amino acids 1-17 of the amyloid Aβ42 with sensitivity. Therefore the person would have replaced the Aβ peptides on the two-handed molecules with 6E10 monoclonal antibodies and attached the modified two-handed molecules having nonprotein hinge region on a solid support to detect Aβ42 because Capon teaches that molecules with nonprotein hinges have an affinity that is two to five orders of magnitude greater than cognate and protein hinged molecules and display high affinity.
In addition, it would have been obvious to have used Fab or Fab’ fragments and covalently coupled the Fc region of the molecules to the solid support at a specific orientation because Peluso teaches specific orientation of antibody fragments produces a 10-fold detection improvement over surfaces with randomly oriented antibodies without protein hinges while covalently coupled to chemically activated surface. Meanwhile, Peluso teaches proteins can be covalently coupled to chemically activated surfaces through the reaction of lysine side chains and protein can be directly coupled to amine-reactive surfaces. Therefore, the Fc region of Capon would be able to directly couple to the solid support as taught by Barrio. 
The person of ordinary skill in the art would have a reasonable expectation of success in covalently attaching 6E10 antibodies or fragments to the Fc regions having nonprotein hinges because it has been well understood in the art to employ PEG for covalent binding of antibodies or fragments which have reactive amino acid groups. 
Regarding claim 11, Barrio teaches detecting multimeric forms of Aβ42 which involves capturing the Aβ42 derived peptides using antibodies specific for multimeric forms (see p. 6, lines 5-10). Therefore, it would have been obvious that the 6E10 antibody would bind to multimeric forms of Aβ42 in the sample because 6E10 binds to Aβ42 peptides.
Regarding claim 14, Capon teaches disulfide bonds connecting the structures of the two-handed fusion protein homodimer. The evidentiary teachings of Sun et al. indicate that disulfide bonds are usually 2.05 angstrom (Å) in length and 3.0 Å is taken as the cutoff for disulfides in the PDB database (see p. 4, right col., middle of para. 2). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capon et al. in view of Barrio et al. and Peluso et al., as evidenced by Sun et al. (BMC Genomics (2017), as applied to claim 10 above, and further in view of Mojtahedian et al. (US20070157325A1, published 07/05/2007).
Capon, Barrio, and Peluso and Sun have been discussed in the above rejection. Barrio further teaches detecting the total amount of Aβ peptides, the 6E10 mAb is used to capture the Aβ peptides and then detected using 4G8 (see p. 5, lines 30-33). 
However the references do not teach two kinds of the immunoglobin, immunoglobulin F(ab’) fragment, or F(ab) fragment are bound to the support in a mixed state. 
Mojtahedian teaches identification of novel biomarkers for Alzheimer’s disease (see abstract). Mojtahedian teaches ELISA assays are performed using 6E10 and 4G8 antibodies (see paras. [0019] and [0101].
It would have been obvious to have used the method of detecting amyloid β as taught by Capon and Barrio with 6E10 and 4G8 antibodies of Mojtahedian because the combination of 6E10 and 4G8 antibodies will detect different forms of amyloid β biomarkers in a sample. The person would have a reasonable expectation of success in using 6E10 and 4G8 because it has been well understood in the art that 6E10 and 4G8 antibodies bind to different forms of amyloid β.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capon et al. in view of Barrio et al. and Peluso et al., as evidenced by Sun et al. (BMC Genomics (2017), vol. 18:279, pp. 1-10), as applied to claim 10 above, and further in view of Hansen et al. (US2009/0252731A1, published 10/08/2009).
Capon, Barrio, and Peluso and Sun have been discussed in the above rejection. Capon teaches using surface plasmon resonance for detection (see p. 613, left col., para. 1). Barrio further teaches the complexes can be washed to remove any excess of protein/peptide found in the original sample which did not bind to the capture antibody (see p. 24, lines 13-15). 
However, the references do not explicitly teach eluting the amyloid β bound to the immunoglobulin F(ab’) or F(ab) fragments from the affinity support and collecting the amyloid β so eluted. 
Hansen teaches targetable constructs that are multivalent carriers of bi-specific antibodies (see abstract). Hansen teaches targeting metabolic disease such as amyloid in amyloidosis (see para. [0079]). Hansen teaches surface plasmon resonance (see para. [0306]). Hansen teaches washing the impurities present in the fluid volume of the column, as well as those bound nonspecifically to the antibody, solid support or column wall, are removed and in the elution step, the target molecule is removed from the column (see para. [0169]). 
It would have been obvious to have used the method of detecting Aβ42 as taught by Capon and Barrio with a washing and eluting step of Hansen because the process of washing and eluting will provide the removal of the target to be efficiently detected. The person would have a reasonable expectation of success in eluting the target because it was been well understood to detect the target by surface plasmon resonance.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US10968263B2 (‘263), as evidenced by Thermo Fisher (retrieved on 12/12/2022). 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. ‘263 recites a method of trapping amyloid β comprising contacting a sample containing amyloid β (1-28) or amyloid β (1-42) with an affinity support which comprises (a) a solid support, (b) a plurality of spacers directly covalently bound to the solid support, (c) and a plurality of immunoglobulin F(ab′) or F(ab) fragments comprising the F(ab′) or F(ab) region of a 6E10 antibody molecule, each bound directly covalently to a polyethylene glycol spacer having a polymerization degree of 24 and wherein the interval between the spacers is 1 to 50 angstrom (Å), wherein the amyloid β has a plurality of affinity sites and at least two of the affinity sites of the amyloid β are bound by the immunoglobulin F(ab′) or F(ab) fragments simultaneously such that the amyloid β (1-28) or amyloid β (1-42) is trapped by the immunoglobulin F(ab′) or F(ab) fragments via cooperative binding. Claim 2 recites the amyloid β (1-28) or amyloid β (1-42) exists as a multimer or aggregate of a plurality of molecules, and the plurality of affinity sites exists on each multimer or aggregate. Claim 3 recites the affinity support additionally comprises a plurality of immunoglobulin F(ab′) or F(ab) fragments comprising the F(ab′) or F(ab) region of a 4G8 antibody molecule, each bound directly covalently to a spacer such that two kinds of the immunoglobulin F(ab′) or F(ab) fragment are bound to the support in a mixed state. Claim 4 recites a method of analyzing the amyloid β (1-28) or amyloid β (1-42) trapped according to claim 1 further comprising the steps of: (1) washing the surface of the affinity support to remove substances non-specifically adsorbed to the affinity support, (2) eluting the amyloid β bound to the immunoglobulin F(ab′) or F(ab) fragments from the affinity support; (3) collecting the amyloid β so eluted; and (4) analyzing the eluted amyloid β by surface plasmon resonance (SPR) or mass spectrometry. Claim 5 recites the interval between the spacers is 1.5 to 30 angstrom (Å).
Even though Patent No. ‘263 does not explicitly recite a spacer is 1 to 20 nm, it does recite the polyethylene glycol spacer having a polymerization degree of 24. Therefore, it would have been obvious that the polymerization degree of 24 would be within the range of 1 to 20 nm. The evidentiary teachings of Thermo Fisher indicate that PEG24 is about 95 angstroms (~9.5 nm). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678              



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678